Appellant, J.W. Dear, filed his bill in the chancery court of Rankin county against appellees, the county superintendent of education of that county, H.H. Bullock *Page 647 
and others, trustees of the Star consolidated school district, and W.S. Dear, the contractor for the conveyance of the children to said school over route No. 3, by which bill appellant sought to cancel the transportation contract entered into between appellee W.S. Dear and the county superintendent of education and the trustees of the said consolidated school for the transportation of children attending said school over route No. 3, and to enjoin appellee county superintendent and trustees of said school from paying appellee W.S. Dear for services already rendered under said contract. The appellees interposed a demurrer to appellant's bill, which demurrer was sustained by the trial court, from which decree sustaining appellees' demurrer appellant was granted an appeal to settle the principles of the cause.
The character of the suit is authorized by paragraph (g), section 102, of the School Code (chapter 283, Laws of 1924), as construed in Bright v. Ball, 103 So. 236, 138 Miss. 508.
The question for decision is whether appellant states in his bill a cause for relief. Taking the allegations of the bill most strongly against the pleader, as should be done, the following facts are set out as the grounds for the relief asked: That appellee W.S. Dear was not personally driving the conveyance over route No. 3 to the Star consolidated school, although under his contract he was required to so do; that, instead, appellee W.S. Dear had employed Noel Barlow, a boy, to drive the conveyance transporting the children over said route, and said Noel Barlow was a boy of only sixteen years of age, and, being a minor, under the law was not entitled to enter into the contract himself, and therefore appellee W.S. Dear had no authority to employ him for that purpose. Nowhere in the bill is it alleged that Noel Barlow was unfit to drive the conveyance. Neither does the bill make any attack whatever on the fitness of appellee W.S. Dear to enter into and perform the contract, *Page 648 
nor on his solvency and the security of his bond in case of his default.
The gravamen of the bill, as we understand it, is that appellant is entitled to have this transportation contract canceled alone upon the ground that the contract with appellee W.S. Dear was unauthorized by law because he had employed a minor to drive the conveyance. We do not so understand the statute. Nowhere in the statute is it provided (section 102-104, inclusive, School Code [chapter 283, Laws of 1924]) that the contractor shall himself personally drive the conveyance, nor is it therein provided, either expressly or by inference, that he may not employ for that purpose a minor capable of doing the work.
We hold, therefore, that there is no merit in the appellant's bill.
Affirmed.